DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, and 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang (US PGPub 2009/0270142) in view of Papakipos et al. (US PGPub 2013/0100017) and Lee et al. (US PGPub 2011/0163986). 

Regarding claim 1, Liang discloses an electronic device (figs. 1 and 2, mobile phone 10) having front and rear surfaces ([0009], “The mobile phone 10 includes an elliptic cylindrical plane 102 and two parallel planes 104”), comprising:
a first planar display portion on the front surface (fig. 2, display panel 124);
a second planar display portion on the rear surface (fig 2, display panel 124 on both front and rear surfaces), wherein the first and second planar display portions have pixels of the same type ([0009], “the casing is made of a soft display material such as organic light-emitting diode (OLED)”);
; and
control circuitry (fig. 2, printed circuit board 128) that:

controls an image currently being displayed on the first planar display portion based on user input ([0013], “users can choose preferred images, stored in the memory 129 of the mobile phone 10 or can download, and display the images in the elliptic cylindrical plane 102 by touching corresponding touch points of the touch panel 122. In addition, a user operation interface 50 is set on the elliptic cylindrical plane 102 for providing a communication to facilitate operating the mobile phone 10”).
	While Liang discloses a display device including a front and rear display, Liang is silent as to when to display on either the front or the rear surface, however using a motion sensor to display contents has been known in the prior art. 
	In a similar field of endeavor of display devices include a front and rear display, Papakipos discloses a motion sensor that detects an orientation of the electronic device ([0014], “The mobile device may comprise an accelerometer operative to detect the physical orientation of the mobile device. As illustrated in the example processing stack of FIG. 1, a device driver may receive and process orientation data from the accelerometer, while a program hosted by one or more processors of the mobile device may determine a current orientation of the mobile device or detect a change in the orientation by subscribing as a listener to a library function that interprets orientation data from the accelerometer's device driver”); and
control circuitry that:
determines whether to display content on the first planar display portion or the second planar display portion based on the orientation of the electronic device ([0019], “the mobile device may comprise a second display disposed on a back side of the mobile device. FIG. 4 illustrates an example back-side display of the mobile device illustrated in FIG. 2C. As the mobile device is in a facing downward orientation for a threshold period of time, as in the example method of FIG. 3A, the second display disposed on the back side of the mobile device is facing upwards (as illustrated in FIG. 4) and can be used to display additional information”). 
In view of the teachings of Liang and Papakipos, it would have been obvious to one of ordinary skill in the art to include the motion sensor of Papakipos in the system of Liang for the purpose of improving user experience by automatically updating a display based on the information provided by the motion sensor. 
While the combination of Liang and Papakipos discloses a display device including a front and rear display and touch screens on the front and rear displays (Liang: fig. 2, display panel 124 and touch panel 122), the combination is silent as to using a back touch input to update the front display, however it has been known in the prior art to provide control of contents of a front display based on an input from a back touch screen.  
In a similar field of endeavor of display devices including front and rear touchscreens, Lee discloses controls an image ([0034], “under the control of the control unit 170, the display unit 130 may display content modified in response to a touch event that is detected through at least one of the first and second touch sensors 120 and 140”) currently being displayed on the first planar display portion based on user input on the second planar display portion ([0037], “When a touch event (hereinafter, referred to as a back touch event) is inputted on the back side of the display unit 130, content displayed on the display unit 1830 may be modified through the execution of a particular function (e.g., an object erasing of a specific region from which the back touch event is detected, etc.) depending on the back touch event and [0033], The touch screen 110 includes a first touch sensor 120, a display unit 130, and a second touch sensor 140. Herein, a user-facing side of the display unit 130 is referred to as the front side, and the opposite side is referred to as the back side. The first touch sensor 120 may be disposed on the front side, and the second touch sensor 140 may be disposed on the back side. The first and second touch sensors 120 and 140 may include well known touch-sensitive sensors of capacitive overlay type, resistive overlay type, piezoelectric type, and the like”).
In view of the teachings of Liang, Papakipos and Lee, it would have been obvious to one of ordinary skill in the art to modify the system of Liang and Papakipos to include the back touch screen updating the front display as taught by Lee, as a matter of design choice for the purpose of improving a user experience by allowing user inputs on the back side of a device where a user’s fingers may naturally be when gripping or holding a device. 

Regarding claim 2, the combination of Liang, Papakipos and Lee further discloses wherein the content has a displayed orientation that is based on the orientation of the electronic device (Papakipos: [0019], “the mobile device may comprise a second display disposed on a back side of the mobile device. FIG. 4 illustrates an example back-side display of the mobile device illustrated in FIG. 2C. As the mobile device is in a facing downward orientation for a threshold period of time, as in the example method of FIG. 3A, the second display disposed on the back side of the mobile device is facing upwards (as illustrated in FIG. 4) and can be used to display additional information”). 

Regarding claim 3, the combination of Liang, Papakipos and Lee further discloses further comprising a transparent cover layer overlapping the first planar display portion (Liang: [0010], “The touch panel 122 is made of transparent material, and is used for sensing touch and generating corresponding control signals”).

Regarding claim 5, the combination of Liang, Papakipos and Lee further discloses wherein the transparent cover layer has a planar outer surface (Liang: [0010], “The touch panel 122 is made of transparent material, and is used for sensing touch and generating corresponding control signals”).

Regarding claim 6, the combination of Liang, Papakipos and Lee further discloses wherein the motion sensor comprises an accelerometer (Papakipos: [0014], “The mobile device may comprise an accelerometer”).

Regarding claim 8, the combination of Liang, Papakipos and Lee further discloses further comprising a housing having curved sidewalls between the front and rear surfaces (Liang: fig. 2, elliptic cylindrical plane 102).

Regarding claim 9, the combination of Liang, Papakipos and Lee further discloses wherein the first planar display portion and the second planar display portion are separated by a gap (Liang: fig. 2 and claim 9, space between element 126 at which the printed circuit board is mounted).

Regarding claim 10, the combination of Liang, Papakipos and Lee further discloses further comprising opaque masking material in the gap (Liang: fig. 2, printed circuit board 128).

Regarding claim 11, Liang discloses an electronic device (figs 1 and 2, mobile phone 10) having front and rear surfaces (figs 1 and 2), comprising:
a first set of organic light-emitting diode pixels on the front surface (fig. 2 and [0009], “the casing is made of a soft display material such as organic light-emitting diode (OLED)” where the display panel is element 124);
a second set of organic light-emitting diode pixels on the rear surface (fig. 2 and [0009], “the casing is made of a soft display material such as organic light-emitting diode (OLED)” where the display panel is element 124);
a first transparent cover portion ([0010], “The touch panel 122 is made of transparent material, and is used for sensing touch and generating corresponding control signals”) over the first set of organic light-emitting diode pixels (fig. 2);
a second transparent cover portion ([0010], “The touch panel 122 is made of transparent material, and is used for sensing touch and generating corresponding control signals”) over the second set of organic light-emitting diode pixels (fig. 2), wherein the first and second transparent cover portions have planar regions (fig. 2, elliptic cylindrical plane 102); and
control circuitry (fig. 2, printed circuit board 128) that:
(fig. 2 and [0009], “the casing is made of a soft display material such as organic light-emitting diode (OLED)” where the display panel is element 124); and
adjusts an image currently being displayed on the first set of organic light-emitting diode pixels based on user input ([0013], “users can choose preferred images, stored in the memory 129 of the mobile phone 10 or can download, and display the images in the elliptic cylindrical plane 102 by touching corresponding touch points of the touch panel 122. In addition, a user operation interface 50 is set on the elliptic cylindrical plane 102 for providing a communication to facilitate operating the mobile phone 10”).
While Liang discloses a display device including a front and rear display, Liang is silent as to when to display on either the front or the rear surface, however using a motion sensor to display contents has been known in the prior art. 
In a similar field of endeavor display devices include a front and rear display, Papakipos discloses control circuitry that:
gathers orientation sensor data to determine whether to display image content with the first display ([0019], “the mobile device may comprise a second display disposed on a back side of the mobile device. FIG. 4 illustrates an example back-side display of the mobile device illustrated in FIG. 2C. As the mobile device is in a facing downward orientation for a threshold period of time, as in the example method of FIG. 3A, the second display disposed on the back side of the mobile device is facing upwards (as illustrated in FIG. 4) and can be used to display additional information”).
In view of the teachings of Liang and Papakipos, it would have been obvious to one of ordinary skill in the art to include the motion sensor of Papakipos in the system of Liang for the purpose of improving user experience by automatically updating a display based on the information provided by the motion sensor. 
While the combination of Liang and Papakipos discloses a display device including a front and rear display and touch screens on the front and rear displays (Liang: fig. 2, display panel 124 and touch panel 122), the combination is silent as to using a back touch input to update the front display, however it has been known in the prior art to provide control of contents of a front display based on an input from a back touch screen.  
In a similar field of endeavor of display devices including front and rear touchscreens, Lee discloses adjusts an image currently being displayed on the first display based on user input on the second transparent cover portion ([0037], “When a touch event (hereinafter, referred to as a back touch event) is inputted on the back side of the display unit 130, content displayed on the display unit 1830 may be modified through the execution of a particular function (e.g., an object erasing of a specific region from which the back touch event is detected, etc.) depending on the back touch event and [0033], The touch screen 110 includes a first touch sensor 120, a display unit 130, and a second touch sensor 140. Herein, a user-facing side of the display unit 130 is referred to as the front side, and the opposite side is referred to as the back side. The first touch sensor 120 may be disposed on the front side, and the second touch sensor 140 may be disposed on the back side. The first and second touch sensors 120 and 140 may include well known touch-sensitive sensors of capacitive overlay type, resistive overlay type, piezoelectric type, and the like”).
In view of the teachings of Liang, Papakipos and Lee, it would have been obvious to one of ordinary skill in the art to modify the system of Liang and Papakipos to include the back touch screen updating the front display as taught by Lee, as a matter of design choice for the purpose of improving a user experience by allowing user inputs on the back side of a device where a user’s fingers may naturally be when gripping or holding a device. 

Regarding claim 12, the combination of Liang, Papakipos and Lee further discloses wherein the image content has a displayed orientation that is based on the orientation sensor data (Papakipos: [0019], “the mobile device may comprise a second display disposed on a back side of the mobile device. FIG. 4 illustrates an example back-side display of the mobile device illustrated in FIG. 2C. As the mobile device is in a facing downward orientation for a threshold period of time, as in the example method of FIG. 3A, the second display disposed on the back side of the mobile device is facing upwards (as illustrated in FIG. 4) and can be used to display additional information”).

Claims 13-15 are within the scope of claims 9, 10 and 8 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 16, Liang discloses  an electronic device (figs 1 and 2, mobile phone 10) having front and rear faces (figs 1 and 2), wherein the front and rear faces have planar portions (fig. 2, elliptic cylindrical plane 102), the electronic device comprising:
a flexible display that forms a front display region on the front face and a rear display region on the rear face (fig. 2 and [0009], “the casing is made of a soft display material such as organic light-emitting diode (OLED)” where the display panel is element 124);
; and
control circuitry (fig. 2, printed circuit board 128) that: 
selects the front display region or the rear display region for displaying image content ([0013], “users can… display the images in the elliptic cylindrical plane 102”); and 
controls an image currently being displayed on the front display region based on user input ([0013], “users can choose preferred images, stored in the memory 129 of the mobile phone 10 or can download, and display the images in the elliptic cylindrical plane 102 by touching corresponding touch points of the touch panel 122. In addition, a user operation interface 50 is set on the elliptic cylindrical plane 102 for providing a communication to facilitate operating the mobile phone 10”).
While Liang discloses a display device including a front and rear display, Liang is silent as to when to display on either the front or the rear surface, however using a motion sensor to display contents has been known in the prior art. 
In a similar field of endeavor of display devices with front and rear display screens, Papakipos discloses 
an orientation sensor that measures an orientation of the electronic device ([0014], “The mobile device may comprise an accelerometer operative to detect the physical orientation of the mobile device. As illustrated in the example processing stack of FIG. 1, a device driver may receive and process orientation data from the accelerometer, while a program hosted by one or more processors of the mobile device may determine a current orientation of the mobile device or detect a change in the orientation by subscribing as a listener to a library function that interprets orientation data from the accelerometer's device driver”); and
control circuitry that: 
selects the front display region or the rear display region for displaying image content based on the orientation of the electronic device ([0019], “the mobile device may comprise a second display disposed on a back side of the mobile device. FIG. 4 illustrates an example back-side display of the mobile device illustrated in FIG. 2C. As the mobile device is in a facing downward orientation for a threshold period of time, as in the example method of FIG. 3A, the second display disposed on the back side of the mobile device is facing upwards (as illustrated in FIG. 4) and can be used to display additional information”). 
In view of the teachings of Liang and Papakipos, it would have been obvious to one of ordinary skill in the art to include the motion sensor of Papakipos in the system of Liang for the purpose of improving user experience by automatically updating a display based on the information provided by the motion sensor. 
While the combination of Liang and Papakipos discloses a display device including a front and rear display and touch screens on the front and rear displays (Liang: fig. 2, display panel 124 and touch panel 122), the combination is silent as to using a back touch input to update the front display, however it has been known in the prior art to provide control of contents of a front display based on an input from a back touch screen.  
In a similar field of endeavor of display devices including front and rear touchscreens, Lee discloses controls an image ([0034], “under the control of the control unit 170, the display unit 130 may display content modified in response to a touch event that is detected through at least one of the first and second touch sensors 120 and 140”) currently being displayed on the front display region based on user input on the rear display region ([0037], “When a touch event (hereinafter, referred to as a back touch event) is inputted on the back side of the display unit 130, content displayed on the display unit 1830 may be modified through the execution of a particular function (e.g., an object erasing of a specific region from which the back touch event is detected, etc.) depending on the back touch event and [0033], The touch screen 110 includes a first touch sensor 120, a display unit 130, and a second touch sensor 140. Herein, a user-facing side of the display unit 130 is referred to as the front side, and the opposite side is referred to as the back side. The first touch sensor 120 may be disposed on the front side, and the second touch sensor 140 may be disposed on the back side. The first and second touch sensors 120 and 140 may include well known touch-sensitive sensors of capacitive overlay type, resistive overlay type, piezoelectric type, and the like”).
In view of the teachings of Liang, Papakipos and Lee, it would have been obvious to one of ordinary skill in the art to modify the system of Liang and Papakipos to include the back touch screen updating the front display as taught by Lee, as a matter of design choice for the purpose of improving a user experience by allowing user inputs on the back side of a device where a user’s fingers may naturally be when gripping or holding a device. 

Regarding claim 17, the combination of Liang, Papakipos and Lee further discloses further comprising a transparent cover layer overlapping the front display region (Liang: [0010], “The touch panel 122 is made of transparent material, and is used for sensing touch and generating corresponding control signals”).

Regarding claim 18, the combination of Liang, Papakipos and Lee further discloses wherein the image content has a displayed orientation that is based on the orientation of the electronic device (Papakipos: [0019], “the mobile device may comprise a second display disposed on a back side of the mobile device. FIG. 4 illustrates an example back-side display of the mobile device illustrated in FIG. 2C. As the mobile device is in a facing downward orientation for a threshold period of time, as in the example method of FIG. 3A, the second display disposed on the back side of the mobile device is facing upwards (as illustrated in FIG. 4) and can be used to display additional information”). 

Claim 19 is within the scope of claim 9 and is therefore interpreted and rejected based on similar reasoning. 

Regarding claim 20, the combination of Liang, Papakipos and Lee further discloses wherein the front display region and the rear display region comprise organic light-emitting diode pixels (Liang: [0009], “the casing is made of a soft display material such as organic light-emitting diode (OLED)”).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang, Papakipos and Lee further in view of Mian et al. (US PGPub 3007/0075192). 

Regarding claim 4, while the combination of Liang, Papakipos and Lee discloses a transparent cover layer, the combination is silent regarding what material is used in the transparent cover layer. 
In a similar field of endeavor of display devices, Mian discloses wherein the transparent cover layer comprises sapphire ([0073] and figs. 4A-4C, measurement device 40A-C can comprise a rugged exterior casing that is designed to withstand the rigors of use in a train yard, ... for example, an artificial colorless sapphire window can be included to cover a display unit).
In view of the teachings of Liang, Papakipos, Lee and Mian, it would have been obvious to one of ordinary skill in the art to utilizing the sapphire material of Mian as the cover in the combination of Liang, Papakipos and Lee, for the purpose of improving user experience by better protecting the display against scratches or dings since it is known sapphire provides a rugged exterior which is capable of withstanding rigorous use. 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang, Papakipos and Lee further in view of Westerinen et al. (US PGPub 2013/0257848). 

Regarding claim 7, while the combination of Liang, Papakipos and Lee discloses an orientation sensor being an accelerometer (Papakipos: [0014]), other types of orientation sensors are known in the prior art including gyroscopes.
In a similar field of endeavor of display devices including orientation sensors, Westerinen discloses wherein the motion sensor comprises a gyroscope ([0043], “The augmented reality module 118 may also leverage one or more sensors 122 to determine a position and/or orientation of the computing device 102, and more particularly a position and/or orientation of the display device 110. For example, the sensors 122 may be configured as an inertial measurement unit (IMU), which may include a gyroscope, one or more accelerometers, a magnetometer, and so on including any combination thereof”).
In view of the teachings of Liang, Papakipos, Lee and Westerinen, it would have been obvious to one of ordinary skill in the art to substitute the accelerometer of Papakipos with a gyroscope of Westerinen in the system of Liang, Papakipos and Lee, for the purpose of substituting known alternatives of motion detection sensors which are usable alone or in combination. 

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 06/16/2022, with respect to the rejection(s) of claims 1, 11 and 16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103 including Liang, Papakipos and Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693